Title: From Thomas Jefferson to Thomas Newton, 4 March 1803
From: Jefferson, Thomas
To: Newton, Thomas


          
            Dear Sir
            Washington Mar. 4. 1803
          
          Your favor of Feb. 16. is recieved, and according to the permission therein given me, I will ask that two pipes of Madeira of the Brazil best quality may be imported for me annually while here. the two lately sent me by mr Taylor were recieved yesterday. I set out in a day or two on a very short visit to Monticello. if you will be so good as to address the bill for the cyder to mr Barnes of this place he will remit it in my absence. the return of mr Newton your son, will of course give you the Congressional news. Accept my friendly salutations and assurances of constant esteem.
          
            Th: Jefferson
          
        